DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK A. DOAN,
                                Appellant,

                                    v.

       STATE OF FLORIDA, DEPARTMENT OF BUSINESS AND
                 PROFESSIONAL REGULATION,
                          Appellee.

                              No. 4D17-2009

                              [March 1, 2018]

  Appeal from the State of Florida, Construction Industry Licensing
Board; Christopher M. Cobb, Chair; L.T. Case No. 2016-033843.

  Mark A. Doan, Lake Worth, pro se.

  Ian Brown and Charles T. “Chip” Colette, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.